 

AO 245B (Rev§ 05/l5/2018} fudgment in aCriminal Petty Case {Modified) n Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DlsTRICT or cALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v_ (For Oi`fenses Committecl On or After Novernber l, 1987)

lsaac CruZ_HemandeZ Case Number: 3:18-mj-22986-BLM

Leila W Morgan

Defendam ’s A!!omey

REGISTRATION NO. 81314298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s}
811325 ILLEGAL ENTRY (Misderneanor) l

l:l The defendant has been found not guilty on count(s)
E Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|E Assessment: $10 WAIVED l Fine: WAIVED
lX| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents 1n
the defendant s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by thisjudgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, December 4, 2018
Date of Imposition of Sentence

 

 

DEC 0 4 2913 HoNoRABLE BAZ§ARA L. MAJoR

UNITED STATES MAGISTRATE .TUDGE

 

 

 

 

 

 

 

Cl,l -\r§ '%_l‘lSl|i|C`l C(}LlHl
SOUl ll|!: lh\ l)l§i l fi|Cl Ob Cr'\l lFOFlNIA
BY - Ui PUTY

 

3:18-mj-22986-BLl\/I

 

